DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,138,132 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jed Caven on October 14, 2021.
The application has been amended as follows: 

9. (Currently Amended) One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to:

write, by the trusted execution environment, the first authentication tag to an authentication tag register of an accelerator device of the computing device;
dispatch, by the trusted execution environment, the memory-mapped I/O transaction to the accelerator device in response to writing the first authentication tag, the memory-mapped I/O transaction comprising a target memory address;
determine, by the accelerator device based on the target memory address, a first memory address range associated with the memory-mapped I/O transaction;
generate, by the accelerator device, a second authentication tag using a first cryptographic key from a set of cryptographic keys, wherein the first key is uniquely associated with the first memory address range, and
determine, by the accelerator device, whether the first authentication tag matches the second authentication tag; and
commit, by the accelerator device, the memory-mapped I/O transaction in response to determining that the first authentication tag matches the second authentication tag.

10. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 9, further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to drop, by the 

11. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 9, wherein the memory-mapped I/O transaction comprises a memory-mapped I/O write, and wherein:
the one or more non-transitory computer-readable storage media further comprises a plurality of instructions stored thereon that, in response to being executed, cause the computing device to encrypt, by the trusted execution environment, a data item to generate an encrypted data item;
to generate the first authentication tag comprises to generate the first authentication tag in response to encrypting the data item;
to dispatch the memory-mapped I/O transaction comprises to dispatch the memory-mapped I/O write with the encrypted data item;
to perform the cryptographic operation comprises to decrypt the encrypted data item to generate the data item;
to generate the second authentication tag comprises to generate the second authentication tag based on the encrypted data item; and
to commit the memory-mapped I/O transaction comprises to store the data item in a memory of the accelerator device.

12. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, further comprising a plurality of instructions stored thereon 

13. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 11, further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to verify that the memory-mapped I/O write succeeded in response to the dispatch of the memory-mapped I/O write.

14. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 9, wherein the memory-mapped I/O transaction comprises a memory-mapped I/O read request, and wherein:
to generate the first authentication tag comprises to generate the first authentication tag based on an address associated with the memory-mapped I/O read request;
to commit the memory-mapped I/O transaction comprises to read a data item at the address in a memory of the accelerator device in response to determining that the first authentication tag matches the second authentication tag; and
to perform the cryptographic operation further comprises to encrypt the data item to generate an encrypted data item in response to reading the data item.

non-transitory computer-readable storage media of claim 12, further comprising a plurality of instructions stored thereon that, in response to being executed, cause the computing device to:
compare the first authentication tag to the second authentication tag.

Allowable Subject Matter
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138